Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arimi Yamada on 12/23/2021.
The application has been amended as follows: 

1. (Currently Amended) A touch sensor comprising:
a touch detection area having a first area and a curved area having a curved edge, the curved area adjacent to the first area, wherein
in the touch detection area, a plurality of first electrodes and second electrodes are disposed,
the plurality of first electrodes are disposed side by side in a first direction and connected to each other by a first connection line which is at a different layer as the plurality of first electrodes and the second electrodes,
the plurality of second electrodes are disposed side by side in a second direction and connected to each other, 

an extending direction of the first connection line in the curved area is different from the extending direction of the first connection line in the first area.


10. (Currently Amended) A display device 
a display unit in which a light emitting element and a plurality of pixels having transistors are disposed in a matrix shape;
a touch sensor having a plurality of first electrodes and second electrodes disposed side by side in a first direction and in a second direction, and the display unit being overlapped in a plan view; 
a first area; and
a curved area having a curved edge at least at a part thereof, the curved area adjacent to the first area, wherein
the plurality of first electrodes disposed side by side in the first direction are connected to each other by a first connection line which is at a different layer as the plurality of first electrodes and the second electrodes,
the plurality of second electrodes disposed side by side in the second direction are connected to each other, 
in the curved area, distances between the plurality of first electrodes and the second electrodes in the first direction gradually change in the second direction, and
line in the curved area is different from the extending direction of the first connection line in the first area.
2. (Original) The touch sensor according to claim 1, wherein the curved area is an area surrounded by a first side that linearly extends in the first direction, a second side that linearly extends in the second direction, and a curved side.  

3. (Original) The touch sensor according to claim 1, wherein in the curved area, the distances between the plurality of first electrodes and the second electrodes in the second direction are constant.  

4. (Previously presented) The touch sensor according to claim 3, wherein in the first area adjacent to the curved area in the first direction, the distances between the plurality of first electrodes and the second electrodes in the first direction gradually change in the second direction, and in the first area, the distances between the plurality of first electrodes and the second electrodes in the second direction are constant.  

5. (Original) The touch sensor according to claim 1, wherein in the curved area, the distances between the plurality of first electrodes and the second electrodes in the second direction gradually change in the first direction.  

6. (Previously presented) The touch sensor according to claim 5, wherein in the first area adjacent to the curved area in the first direction, the distances between the 

7. (Previously presented) The touch sensor according to claim 1, wherein in the curved area, in the first area adjacent to the curved area in the first direction, and in a second area adjacent to the first area in the second direction, the distances between the plurality of first electrodes and the second electrodes in the first direction gradually change in the second direction, and in the curved area, in the first area, and in the second area, the distances between the plurality of first electrodes and the second electrodes in the second direction gradually change in the first direction.  

8. (Original) The touch sensor according to claim 1, wherein a display device includes a control unit that calculates a coordinate touched on the touch sensor based on an output of the first electrode or the second electrode, and the control unit has a filter that measures the output of the first electrode or the second electrode a predetermined number of times and averages the outputs.  

9. (Original) The touch sensor according to claim 1, wherein the first electrode and the second electrode have an opening in an area that emits light of a plurality of pixels.  



12. (Original) The display device according to claim 10, wherein in the curved area, the distances between the plurality of first electrodes and the second electrodes in the second direction are constant.  

13. (Previously presented) The display device according to claim 10, wherein in the first area adjacent to the curved area in the first direction, the distances between the plurality of first electrodes and the second electrodes in the first direction gradually change in the second direction, and in the first area, the distances between the plurality of first electrodes and the second electrodes in the second direction are constant.  

14. (Original) The display device according to claim 10, wherein in the curved area, the distances between the plurality of first electrodes and the second electrodes in the second direction gradually change in the first direction.  

15. (Previously presented) The display device according to claim 14, wherein in the first area adjacent to the curved area in the first direction, the distances between the plurality of first electrodes and the second electrodes in the first direction and in the second direction are constant.  



17. (Original) The display device according to claim 10, wherein the display device includes a control unit that calculates a coordinate touched on the touch sensor based on an output of the first electrode or the second electrode, and the control unit has a filter that measures the output of the first electrode or the second electrode a predetermined number of times and averages the outputs.  

18. (Original) The display device according to claim 10, wherein the first electrode and the second electrode have an opening in an area that emits light of a plurality of pixels.   

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al., US PGPUB 2018/0321708, in FIG. 15A, shown is an embodiment of a flexible touch display device 16 comprising a touch display panel 24 having a patterned (though depicted as contiguous for simplicity of illustration) cover window layer 22 disposed over the panel 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
1/1/2022